Exhibit 10.1

 

GENERAL RELEASE AND SEPARATION AGREEMENT

 

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between Eric Lindquist (the “Executive”), and Accuray Incorporated (the
“Company”), effective on the eighth calendar day following the Executive’s
signature (the “Effective Date”), unless he revokes his acceptance in accordance
with the terms of Section 6(b), below.

 

WHEREAS, the Executive was Senior Vice President, Chief Marketing Officer of the
Company, pursuant to the terms of the original employment offer letter dated
October 11, 2004 and as amended on October 22, 2008 (the “Employment
Agreement”);

 

WHEREAS, the Executive resigned effective September 2, 2010; and

 

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

 

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

 

1.                                       Resignation of Employment.  The
Executive confirms his resignation of his employment and of his position as an
officer of the Company effective September 2, 2010 (the “Resignation Date”). 
The parties hereby acknowledge and agree that the Executive’s resignation of
employment constitutes a “separation from service” from the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h) (a “Separation
from Service”).  As of the Resignation Date, the Employment Agreement shall
automatically terminate and be of no further force and effect, and neither the
Company nor the Executive shall have any further obligations thereunder, except
as expressly provided herein.  Notwithstanding the foregoing, the Company shall
be obligated to Executive for severance payments and continuation of benefits as
contemplated by Section 7 of the Employment Agreement and as set forth in
Section 3 below.

 

2.                                       Payment of Accrued Wages and Expenses. 
The Executive acknowledges receipt, on the Resignation Date, of an amount equal
to all accrued wages through the Resignation Date, including accrued, unused
vacation and/or paid time off, less applicable taxes and other authorized
withholding (apart from the Executive’s bonus for the 2010 fiscal year, which
will be paid in accordance with the regular terms of the FY10 Company Bonus
Plan). The Executive shall also be promptly reimbursed for all expenses incurred
by him on behalf of the Company, so long as they are submitted on or before
November 1, 2010 for reimbursement and they are in accordance with the Company’s
expense reimbursement policies.

 

3.                                       Cash Severance Benefits and COBRA
Premiums.                              The Executive agrees that, except as set
forth in this Agreement, he is entitled to no additional pay or benefits in
conjunction with the termination of his employment.  Subject to Section 22(b) of
this Agreement, the Company shall pay to the Executive, in a lump-sum, cash
severance in the gross amount of $383,926.01 (the “Severance Payment”), which
the parties acknowledge and agree represents the amount of the “Severance
Payment” calculated under, and as defined in, Section 6(a) of the Employment
Agreement, consisting of:

 

1.               Eight months’ base salary: $210,833.33

2.               Your 2011 fiscal year target annual bonus (65%×$316,250 =
$205,562.50) pro-rated by the number of days elapsed in the current fiscal year:
(64/365×$205,562) = $36,044.16

3.               66.6% of your 2011 fiscal year target annual bonus:
($205,562×66.6%) = $137,048.52

 

EXECUTIVE GENERAL RELEASE

 

ACCURAY CONFIDENTIAL

Eric Lindquist

 

 

 

1

--------------------------------------------------------------------------------


 

The Severance Payment shall be paid net of applicable taxes and other authorized
withholding.  In addition, in the event that the Executive elects to continue
healthcare coverage pursuant to the Consolidated Omnibus Budget and
Reconciliation Act (“COBRA”) for himself, his spouse and his children, as
applicable and to the extent eligible, the Company shall pay the Executive’s
COBRA premiums for the period commencing on the date on which the Executive’s
Company-sponsored healthcare coverage would otherwise terminate (absent COBRA)
and ending on the earlier to occur of the eight (8) month anniversary of such
date or the expiration of the period during which the Executive would be
entitled to continuation coverage under COBRA absent this provision.

 

4.                                     Stock Options and Restricted Stock
Units.  The Executive acknowledges that as of the Resignation Date, the
Executive was vested in Stock Options and Restricted Stock Units (“RSUs”) as
reflected in the report attached as Exhibit A hereto.  The Executive further
acknowledges that vesting in the Stock Options and RSUs ceased on the
Resignation Date, and all Stock Options and RSUs not then vested were cancelled
and forfeited as of that date.  Except as specifically set forth herein, the
Executive’s rights with respect to Stock Options and RSUs issued to him are
governed by the Stock Option and Restricted Stock Unit Agreements entered into
between the Executive and the Company, and the applicable Company equity
incentive plan(s) and Notice(s) of Grant.

 

5.                                     Outplacement Assistance.  The Company
will pay for outplacement assistance for the Executive in an amount not to
exceed $10,000 (ten thousand dollars), provided that the Executive begins such
outplacement assistance with Accuray’s outplacement provider on or before
February 1, 2011. Accuray’s outplacement service provider will bill Accuray
directly and there is no cash value to this benefit.

 

6.                                     General Release of Claims by the
Executive.

 

(a)                                  The Executive, on behalf of himself and his
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Company and all predecessors, successors and
their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, executives, attorneys, agents and
representatives, and executive benefit plans in which the Executive is or has
been a participant by virtue of his employment with the Company, from any and
all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys’ fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, “Claims”), which the Executive has or
may have had against such entities based on any events or circumstances arising
or occurring on or prior to the date hereof or on or prior to the Resignation
Date, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever the Executive’s employment by the Company or
the separation thereof, and any and all claims arising under federal, state, or
local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, claims of any kind that may
be brought in any court or administrative agency, any claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Fair Labor Standards Act, the Executive
Retirement Income Security Act, the Family and Medical Leave Act, and similar
state or local statutes, ordinances, and regulations, including, without
limitation, the California Family Rights Act, the California Fair Employment and
Housing Act and the California Labor Code.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:

 

(i)                                     Claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(ii)                                  Claims to continued participation in
certain of the Company’s group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA;

 

(iii)                               The Executive’s right to bring to the
attention of the Equal Employment Opportunity Commission claims of
discrimination; provided, however, that the Executive does release his right to
secure damages for any alleged discriminatory treatment;

 

(iv)                              The Executive’s rights under the
Indemnification Agreement between Company and Executive and under applicable law
(including California Labor Code Section 2802), the General Corporation Law of
Delaware and the Company’s D&O policy to seek indemnity for acts committed, or
omissions, within the course and scope of the Executive’s employment duties; and

 

(v)                                 Claims for breach of this Separation
Agreement.

 

(b)                               In accordance with the Older Workers Benefit
Protection Act of 1990, the Executive acknowledges that he is aware of the
following:

 

(i)                                     This Section and this Agreement are
written in a manner calculated to be understood by the Executive.

 

(ii)                                  The waiver and release of claims under the
ADEA contained in this Agreement does not cover rights or claims that may arise
after the date on which the Executive signs this Agreement.

 

(iii)                               This Agreement provides for consideration in
addition to anything of value to which the Executive is already entitled.

 

(iv)                              The Executive has been advised to consult an
attorney before signing this Agreement.

 

(v)                                 The Executive has been granted forty-five
(45) days after he is presented with this Agreement to decide whether or not to
sign this Agreement.  If the Executive executes this Agreement prior to Monday
October 18, 2010 he does so voluntarily and after having had the opportunity to
consult with an attorney, and hereby waives the remainder of the period.

 

(vi)                              The Executive has the right to revoke this
general release within seven (7) days of signing this Agreement.  In the event
this general release is revoked, this Agreement will be null and void in its
entirety, and the Executive will not receive the benefits of this Agreement.

 

If the Executive wishes to revoke this agreement, he must deliver written notice
stating that intent to revoke, in accordance with the notice provisions of
Section 17 of this Agreement, on or before 5:00 p.m.

 

3

--------------------------------------------------------------------------------


 

on the seventh (7th) day after the date on which the Executive signs this
Agreement.

 

7.                                     The Company’s Release of Claims. Nothing
herein shall release or discharge any Claim by the Company against the
Executive, or the right of the Company to bring any action, legal or otherwise,
against the Executive as a result of any failure by him to perform his
obligations under this Agreement, or as a result of any acts of intentional
misconduct or recklessness (including, but not limited to, fraud, embezzlement,
misappropriation, or other malfeasance).

 

8.                                     Waiver of Rights Under California Civil
Code Section 1542.  The Company and the Executive acknowledge that they have
been advised of and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Being aware of said code section, the Company and the Executive hereby expressly
waive any rights they may have thereunder, as well as under any other statutes
or common law principles of similar effect; provided, however, that such waiver
is not intended to affect claims expressly preserved under the terms of the
parties’ respective releases.

 

9.                                     Nondisparagement.  The Executive agrees
that neither he nor anyone acting by, through, under or in concert with him
shall disparage or otherwise communicate negative statements or opinions about
the Company, its Board members, officers, executives or business.  The Company
agrees that neither its Board members nor executive officers shall disparage or
otherwise communicate negative statements or opinions about the Executive.

 

10.                               Restrictive Covenants.  The Executive
acknowledges his continuing obligations, pursuant to Section 8(a), (b) and
(d) of the Employment Agreement.

 

11.                               Cooperation.  The Executive agrees to give
reasonable cooperation, at the Company’s request, in any pending or future
litigation or arbitration brought against the Company and in any investigation
that the Company or any government entity may conduct.  The Company shall
reimburse the Executive for all out of pocket expenses reasonably incurred by
him in compliance with this Section 11. For his part, Executive agrees to submit
a reimbursement for such out of pocket expenses within thirty (30) days after
they have been incurred.

 

12.                               Executive’s Representations and Warranties. 
The Executive represents and warrants that:

 

(a)                                  He has been paid all wages owed to him by
the Company, including all accrued, unused vacation and/or paid time off, as of
the date of execution of this Agreement (apart from the regular payment of the
FY10 bonus which will be paid in accordance with the terms of the FY10 Company
Bonus Plan);

 

(b)                                 As of the date of execution of this
Agreement, he has not sustained any injuries for which he might be entitled to
compensation pursuant to California’s Workers Compensation law;

 

(c)                                  The Executive has not initiated any
adversarial proceedings of any kind against the Company or against any other
person or entity released herein, nor will he do so in the future, except as
specifically allowed by this Agreement.

 

4

--------------------------------------------------------------------------------


 

13.                               Confidential Information; Return of Company
Property.

 

(a)                                  The Executive hereby expressly confirms his
continuing obligations to the Company pursuant to Section 8(a) of the Employment
Agreement, and pursuant to the Employee Invention Assignment and Confidentiality
Agreement executed by the Executive, a copy of which is attached as Exhibit B
and incorporated herein by reference.

 

(b)                                 The Executive shall deliver to the Company
within five days of the Resignation Date, all originals and copies of
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company and its customers’, business plans, marketing strategies, products,
processes or business of any kind, and all originals and copies of documents
that contain proprietary information or trade secrets of the Company that are in
the possession or control of the Executive or his agents or representatives.

 

(c)                                  The Executive shall return to the Company
within five days of the Resignation Date all equipment of the Company in his
possession or control. The Executive may however keep his Company issued laptop
computer and cellular phone. Accuray will remove all Company licensed software
and Confidential information before delivering possession.

 

14.                               Taxes.  To the extent any taxes may be payable
by the Executive for the benefits provided to him by this Agreement beyond those
withheld by the Company, the Executive agrees to pay them himself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by him to make required payments.

 

15.                               In the Event of a Claimed Breach.  All
controversies, claims and disputes arising out of or relating to this Agreement,
including without limitation any alleged violation of its terms, shall be
resolved by final and binding arbitration before a single neutral arbitrator in
San Jose, California, in accordance with the applicable dispute resolution
rules of the Judicial Arbitration and Mediation Service (“JAMS”). The
arbitration shall be commenced by filing a demand for arbitration with JAMS
within 60 (sixty) days after the filing party has given notice of such breach to
the other party.  The arbitrator shall have authority to award the prevailing
party attorneys’ fees and expert fees, if any.  Notwithstanding the foregoing,
it is acknowledged that it will be impossible to measure in money the damages
that would be suffered if the parties fail to comply with any of the obligations
imposed on them under Sections 13(a) and (b) hereof, and that in the event of
any such failure, an aggrieved person will be irreparably damaged and will not
have an adequate remedy at law.  Any such person shall, therefore, be entitled
to injunctive relief, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of Sections 13(a) and (b) of this Agreement, neither of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

16.                               Choice of Law.  This Agreement shall in all
respects be governed and construed in accordance with the laws of the State of
California, including all matters of construction, validity and performance,
without regard to conflicts of law principles.

 

17.                               Notices.  All notices, demands or other
communications regarding this Agreement shall be in writing and shall be
sufficiently given if either personally delivered or sent by facsimile or
overnight courier, addressed as follows:

 

5

--------------------------------------------------------------------------------


 

(a)                                  If to the Company:

 

Accuray Incorporated

Attn:  Darren J. Milliken, General Counsel

1310 Chesapeake Terrace

Sunnyvale, CA  94089

Phone:  408-716-4600

Fax:  408-716-4747

 

(b)                                 If to the Executive:

 

Eric Lindquist

 

18.                               Severability.  Except as otherwise specified
below, should any portion of this Agreement be found void or unenforceable for
any reason by a court of competent jurisdiction, the parties intend that such
provision be limited or modified so as to make it enforceable, and if such
provision cannot be modified to be enforceable, the unenforceable portion shall
be deemed severed from the remaining portions of this Agreement, which shall
otherwise remain in full force and effect.  If any portion of this Agreement is
so found to be void or unenforceable for any reason in regard to any one or more
persons, entities, or subject matters, such portion shall remain in full force
and effect with respect to all other persons, entities, and subject matters.
 This paragraph shall not operate, however, to sever the Executive’s obligation
to provide the binding release to all entities intended to be released
hereunder.

 

19.                               Understanding and Authority.  The parties
understand and agree that all terms of this Agreement are contractual and are
not a mere recital, and represent and warrant that they are competent to
covenant and agree as herein provided.

 

20.                               Integration Clause.  This Agreement, the
Employment Agreement, and the Employee Invention Assignment and Confidentiality
Agreement contain the entire agreement of the parties with regard to the matters
referenced herein and supersede any prior agreements as to such matters. This
Agreement may not be changed or modified, in whole or in part, except by an
instrument in writing signed by the Executive and the Chief Executive Officer of
the Company.  The Indemnification Agreement between the Company and the
Executive shall not be affected by the existence of this Agreement, including
this Section 20 hereof, and shall remain in full force and effect.

 

21.                               Execution in Counterparts.  This Agreement may
be executed in counterparts with the same force and effectiveness as though
executed in a single document.

 

22.                               Section 409A of the Code.

 

(a)                                  The payments and benefits under this
Agreement are intended to be exempt from the application of Section 409A of the
Code.  To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury Regulations
and other interpretive guidance issued thereunder.  Notwithstanding any
provision of this Agreement to the contrary, if the Company determines that any
such compensation or benefits payable under this Agreement may be subject to
Section 409A of the Code and related Department of Treasury guidance, the
Company may, with the Executive’s prior written consent, adopt such amendments
to this Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Company determines are necessary or appropriate to (i) exempt

 

6

--------------------------------------------------------------------------------


 

the compensation and benefits payable under this Agreement from Section 409A of
the Code and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, no payment or benefits, including without limitation the amount
payable under Section 3 hereof, shall be paid to the Executive during the six
(6) month period following the Executive’s Separation from Service if the
Company determines that paying such amount at the time or times indicated in
this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code.  If the payment of any such amount is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6) month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

 

(c)                                  To the extent permitted under Section 409A
of the Code, any separate payment or benefit under this Agreement or otherwise
shall not be deemed “nonqualified deferred compensation” subject to Section 409A
and the six (6) month delay requirement under 409A(a)(2)(B)(i) of the Code to
the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A of the Code.

 

(d)                                 To the extent that any reimbursements or
corresponding in-kind benefits provided to the Executive under this Agreement,
including, without limitation under Section 2 or Section 11 hereof, are deemed
to constitute compensation to the Executive, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred.  The amount of any such
payments or expense reimbursements in one year shall not affect the expenses or
in-kind benefits eligible for payment or reimbursement in any other taxable
year, and the Executive’s right to such payments or reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

7

--------------------------------------------------------------------------------


 

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

ERIC LINDQUIST

 

ACCURAY INCORPORATED

 

 

 

 

 

 

/s/ Eric Lindquist

 

/s/ Euan Thomson

Eric Lindquist

 

Euan Thomson

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Date

10/1/10

 

Date

10/1/10

 

 

 

 

 

 

 

 

/s/ Darren J. Milliken

 

 

Darren J. Milliken

 

 

Senior Vice President, General Counsel

 

 

Accuray Incorporated

 

 

10/1/10

 

8

--------------------------------------------------------------------------------